           Case 1:20-cv-05105-AKH Document 40 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
ANTHONY SOLIS,                                          :
                                                        :      CASE NO. 1:20-cv-05105-AKH
                       Plaintiff,                       :
                                                        :
         -against-                                      :
                                                        :
GUARD MANAGEMENT SERVICE                                :
CORP., 666 FIFTH ASSOCIATES LLC,                        :
LOCAL 32BJ SERVICE EMPLOYEES                            :
INTERNATIONAL UNION and PATRICK :
BUSGITCH,                                               :
                                                        :
                       Defendants.
                                                        X

-------------------------------------------------------

                                        NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the undersigned counsel hereby appears as counsel on

behalf of Defendant 666 FIFTH ASSOCIATES LLC (“Defendant”) in the above-captioned action.

Dated: Melville, New York
       June 17, 2021                                        LITTLER MENDELSON P.C.



                                                            By:/s/ Keegan Sapp
                                                                Keegan Sapp
                                                                ksapp@littler.com
                                                                290 Broadhollow Road
                                                                Suite 305
                                                                Melville, NY 11747
                                                                Telephone: 631.247.4724

                                                            Attorneys for Defendant 666 FIFTH
                                                            ASSOCIATES LLC
